Citation Nr: 0025020	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's benefits 
prior to the appellant's divorce from the veteran. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  


REMAND

The appellant, the veteran's estranged spouse, contends in 
essence that an apportionment of the veteran's VA benefits on 
her behalf is warranted due to his failure to provide her 
with regular financial assistance.  While the appellant and 
the veteran became divorced during the pendency of the 
appeal, there is still for consideration the issue of the 
desired apportionment for the pertinent period of time prior 
to the divorce.  

On a due process note, on the statement of the case the RO 
noted that the "appellant" was represented by the Disabled 
American Veterans.  In fact, the "veteran" is represented 
by that organization.  The "appellant" is unrepresented in 
this case.  It is not clear that she is aware of that, so 
clear statement in this remand was indicated.  She may, of 
course, affirmatively select a representative/attorney if she 
desires.

This case involves a simultaneously contested claim, and the 
provisions of 38 U.S.C.A. § 7105A and 38 C.F.R. §§ 20.500 
through 20.504 are thus for application.  Under 38 U.S.C.A. 
7105A(b), all parties in interest are to be provided with the  
substance of the appellant's appeal, with a 30-day period for 
filing a brief or argument in answer thereto.  This contested 
claims procedure was not followed in this case, as it does 
not appear that the veteran was provided with a copy of the 
VA From 9 and attached statement received in August 1998.  

In addition, the appellant expressed a desire on this VA Form 
9 for a hearing before a Board member at a VA regional 
office.  While the appellant's most recent address of record 
is listed as Brooklyn, New York, she appeared to indicate in 
a statement received in August 1998 that she wanted a hearing 
at the VA facility "nearest to Manassas, Virginia."  It is 
unclear whether she wants a Travel Board, or would rather 
come to the Central Office for a hearing before the Board in 
Washington, D.C.  Clarification as to the appellant's wishes 
in this regard will be requested upon remand.  

For the reasons stated above, this case is REMANED for the 
following development: 

1.  The RO should furnish the veteran 
with copies of the appellant's August 
1998 VA Form 9 and attached statement.  
The veteran should also be advised of the 
30-day period for filing an answer to the 
substance of the appellant's appeal as 
provided by 38 U.S.C.A. 
§ 7105A(b) (West 1991); 38 C.F.R. § 
20.502 (1999).  If he responds, notice to 
the appellant and other development as 
required should be undertaken.

2.  The RO should contact the appellant 
and ask her to  clarify her intentions 
with respect to a hearing.  If, by her 
request for a hearing "near" Manassas, 
Virginia, she wants a hearing at the 
Central Office, the case should be 
returned to the Board.  If she wants a 
hearing at an RO arrangements to schedule 
that hearing as indicated.  If she wishes 
to attend a videoconference hearing (if 
available) from the New York Regional 
Office, or a attend a hearing before a 
Board member sitting at this regional 
office, the RO is to contact the New York 
Regional Office for the purposes of 
scheduling such a hearing.

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
appellant's claim for an apportionment may be granted, as 
appropriate.  If this claim is denied, the appellant, the 
veteran, and their attorneys/representatives (if appointed) 
should be issued a supplemental statement of the case, if 
indicated, to include citations to the relevant laws and 
regulations as needed, as well as documentation of 
consideration of all pertinent evidence received since the 
June 1998 statement of the case.  

Thereafter, this case should be returned to the Board for 
further appellate review, if indicated.  The purpose of this 
REMAND is to comply with due process of law and to assist in 
the development of the appeal.  The Board does not intimate 
an opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the either party until they are notified.  The veteran and 
the appellant have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of any party prior to appropriate notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

